              Case 1:20-cr-00303-RMB Document 55 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW YOR
------------------------------------------------------------
UNITED STATES OF AMERICA,
                           Government
                                                                            20 CR. 303 (RMB
            -against
                                                                            ORDE
CHARLETON HIGHTOWER
                           Defendant
-------------------------------------------------------------


            In light of the continuing COVID-19 pandemic, the supervised release hearing scheduled
for Thursday, September 2, 2021 at 9:30 AM will be held telephonically pursuant to the CARES
Act and applicable implementing court procedures

            Participants, members of the public and the press can use the following dial-in
information to access the audio of the proceeding


            USA Toll-Free Number: (877) 336-1829
            Access Code: 6265989
            Security Code: 0303


Dated: August 19, 2021
       New York, NY




                                                                __________________________________
                                                                      RICHARD M. BERMAN
                                                                            U.S.D.J.
-							

                       ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                :

                                                     X

                                                          .

                                                           X

                                                                     R

                                                                              )

